Exhibit 10.6

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

NON-QUALIFIED OPTION AGREEMENT

Colony Financial, Inc., a Maryland corporation (the “Company”), hereby grants an
option to purchase shares of its common stock, par value $0.01 (the “Option”),
to the optionee named below, subject to the vesting and other conditions set
forth below. Additional terms and conditions of the grant are set forth in this
cover sheet and in the attachment (collectively, the “Agreement”), and in the
Company’s 2011 Equity Incentive Plan (as amended from time to time, the “Plan”).

Grant Date:             , 20    

Name of Optionee:                                          
                                       

Optionee’s Social Security Number:              -              -             

Number of Shares Covered by Option:                                       

Option Price per Share: $        .     (At least 100% of Fair Market Value)

Vesting Schedule [            ]

By your signature below, you agree to all of the terms and conditions described
herein, in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this cover sheet or
Agreement should appear to be inconsistent.

 

Optionee:  

 

   Date:   

 

  (Signature)       Company:  

 

   Date:   

 

  (Signature)       Title:  

 

     

Attachment

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

NON-QUALIFIED OPTION AGREEMENT

 

Non-qualified Option

This Agreement evidences an award of an Option exercisable for that number of
shares of Stock set forth on the cover sheet and subject to the vesting and
other conditions set forth herein, in the Plan and on the cover sheet. This
option is not intended to be an incentive option under Section 422 of the
Internal Revenue Code and will be interpreted accordingly.

 

Transfer of Option

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the Option.
The Option may not be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered, whether by operation of law or otherwise, nor may the
Option be made subject to execution, attachment or similar process.

 

  If you attempt to do any of these things, this Option will immediately become
forfeited.

 

  Notwithstanding these restrictions on transfer, the Plan administrator may
authorize, in its sole discretion, the transfer of a vested Option (in whole or
in part) to a member of your immediate family or a trust for the benefit of your
immediate family.

 

Vesting

Your Option shall vest in accordance with the vesting schedule shown on the
cover sheet so long as you continue in Service on the vesting dates set forth on
the cover sheet and is exercisable only as to its vested portion.

 

  No additional shares of Stock will vest after your Service has terminated for
any reason.

 

Change in Control

Notwithstanding the vesting schedule set forth above, upon the consummation of a
Change in Control, this option will become 100% vested (i) if it is not assumed,
or equivalent options are not substituted for the options, by the Company or its
successor, or (ii) if assumed or substituted for, upon your Involuntary
Termination within the 12-month period following the consummation of the Change
in Control. Notwithstanding any other provision in this Agreement, if assumed or
substituted for, the option will expire one year after the date of your
termination of Service, for any reason, within such 12-month period.

 

  “Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its

 

2



--------------------------------------------------------------------------------

 

successor for reasons other than Cause; or (ii) your voluntary resignation for
Good Reason as defined in any applicable employment or severance agreement,
plan, or arrangement between you and the Company, or if none, then as set forth
in the Plan following (x) a substantial adverse alteration in your title or
responsibilities from those in effect immediately prior to the Change in
Control; (y) a reduction in your annual base salary as of immediately prior to
the Change in Control (or as the same may be increased from time to time) or a
material reduction in your annual target bonus opportunity as of immediately
prior to the Change in Control; or (z) the relocation of your principal place of
employment to a location more than 35 miles from your principal place of
employment as of the Change in Control or the Company’s requiring you to be
based anywhere other than such principal place of employment (or permitted
relocation thereof) except for required travel on the Company’s business to an
extent substantially consistent with your business travel obligations as of
immediately prior to the Change in Control. To qualify as an “Involuntary
Termination” you must provide notice to the Company of any of the foregoing
occurrences within 90 days of the initial occurrence and the Company shall have
30 days to remedy such occurrence.

 

Forfeiture of Unvested Options / Term

Unless the termination of your Service triggers accelerated vesting or other
treatment of your Option pursuant to the terms of this Agreement, the Plan, or
any other written agreement between an Applicable Entity and you, you will
automatically forfeit to the Company those portions of the Option that have not
yet vested in the event your Service terminates for any reason.

 

  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below.

 

Expiration of Vested Options After Service Terminates

If your Service terminates for any reason, other than death, Disability or
Cause, then the vested portion of your Option will expire at the close of
business at Company headquarters on the 90th day after your termination date.

 

  If your Service terminates because of your death or Disability, or if you die
during the 90-day period after your termination for any reason (other than
Cause), then the vested portion of your Option will expire at the close of
business at Company headquarters on the date twelve (12) months after the date
of your death or termination for Disability. During that twelve (12) month
period, your estate or heirs may exercise the vested portion of your Option.

 

  If your Service is terminated for Cause, then you shall immediately

 

3



--------------------------------------------------------------------------------

 

forfeit all rights to your entire Option and the Option shall immediately
expire.

 

Forfeiture of Rights

If you should take actions in violation or breach of or in conflict with any (a)
employment agreement, (b) non-competition agreement, (c) agreement prohibiting
solicitation of employees or clients of the Company or any Affiliate, (d)
confidentiality obligation with respect to the Company or any Affiliate, (e)
secondment agreement, or (f) other agreement or any confidentiality obligation
with respect to the Company or any Affiliate or otherwise in competition with
the Company or any Affiliate, the Company has the right to cause an immediate
forfeiture of your rights to this Option and the Option shall immediately
expire.

 

  In addition, if you have exercised any options during the two year period
prior to your actions, you will owe the Company a cash payment (or forfeiture of
shares of Stock) in an amount determined as follows: (1) for any shares of Stock
that you have sold prior to receiving notice from the Company, the amount will
be the proceeds received from the sale(s), less the option exercise price, and
(2) for any shares of Stock that you still own, the amount will be the number of
shares of Stock owned times the Fair Market Value of the shares of Stock on the
date you receive notice from the Company, less the option exercise price
(provided, that the Company may require you to satisfy your payment obligations
hereunder either by forfeiting and returning to the Company the shares or any
other shares of Stock or making a cash payment or a combination of these methods
as determined by the Company in its sole discretion).

 

Leaves of Absence

For purposes of this Agreement, your Service does not terminate when you go on a
bona fide leave of absence that was approved by your employer in writing if the
terms of the leave provide for continued Service crediting, or when continued
Service crediting is required by applicable law. Your Service terminates in any
event when the approved leave ends unless you immediately return to active
employee work.

 

  Your employer may determine, in its discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan in
accordance with the provisions of the Plan. Notwithstanding the foregoing, the
Company may determine, in its discretion, that a leave counts for this purpose
even if your employer does not agree.

 

Notice of Exercise

The Option may be exercised, in whole or in part, to purchase a whole number of
vested shares of Stock of not less than 100 shares, unless the number of vested
shares purchased is the total number available for purchase under the option, by
following the procedures set forth in

 

4



--------------------------------------------------------------------------------

 

the Plan and in this Agreement.

 

  When you wish to exercise this Option, you must exercise in a manner required
or permitted by the Company.

 

  If someone else wants to exercise this Option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.

 

  Notwithstanding any other provision in this Agreement, if you are an employee
of the Manager or an Affiliate of the Manager on the Grant Date you must
exercise your Option, if you elect to exercise it at all, on the earliest to
occur of (1) [DATE] (or a later date within the same calendar year), (2) your
termination from Service for any reason with the Manager or Affiliate (or a
later date within the same calendar year), or (3) the latest date you would
otherwise be eligible to exercise your Option.

 

Form of Payment

When you exercise your Option, you must include payment of the option price
indicated on the cover sheet for the shares you are purchasing. Payment may be
made in one (or a combination) of the following forms:

 

  •  

Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

  •  

Shares of Stock which are owned by you and which are surrendered to the Company.
The Fair Market Value of the shares as of the effective date of the option
exercise will be applied to the option price.

 

  •  

By delivery (on a form prescribed by the Company) of an irrevocable direction to
a licensed securities broker acceptable to the Company to sell Stock and to
deliver all or part of the sale proceeds to the Company in payment of the
aggregate option price and any withholding taxes (if approved in advance by the
Committee of the Board if you are either an executive officer or a director of
the Company).

 

  •  

By directing the Company to withhold shares of Stock issuable on exercise of
this Option in payment of the aggregate option price and any withholding taxes.

 

Evidence of Issuance

The issuance of the shares upon exercise of this Option shall be evidenced in
such a manner as the Company, in its discretion, will deem appropriate,
including, without limitation, book-entry, direct registration or issuance of
one or more stock certificates.

 

5



--------------------------------------------------------------------------------

Withholding Taxes

You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the Option exercise or sale of Stock acquired under this Option. In the event
that any Applicable Entity determines that any federal, state, local or foreign
tax or withholding payment is required relating to the exercise of this Option
or sale of Stock arising from this Option, the Applicable Entity shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Applicable Entity (including withholding the
delivery of vested shares of Stock otherwise deliverable under this Agreement).

 

Retention Rights

This Agreement and this Option do not give you the right to be retained by any
Applicable Entity in any capacity. Unless otherwise specified in an employment
or other written agreement between the Applicable Entity and you, the Applicable
Entity reserves the right to terminate your Service at any time and for any
reason.

 

Stockholder Rights

You, or your estate or heirs, have no rights as a shareholder of the Company
until the Stock has been issued upon exercise of your Option and either a
certificate evidencing your Stock has been issued or an appropriate entry has
been made on the Company’s books. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.

 

  Your Option shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.

 

Clawback

This Award is subject to mandatory repayment by you to the Company to the extent
you are or in the future become subject to any Company “clawback” or recoupment
policy that requires the repayment by you to the Company of compensation paid by
the Company to you in the event that you fail to comply with, or violate, the
terms or requirements of such policy.

 

  If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws and you knowingly
engaged in the misconduct, were grossly negligent in engaging in the misconduct,
knowingly failed to prevent the misconduct or were grossly negligent in failing
to prevent the misconduct, you shall reimburse the Company the amount of any
payment in settlement of this Award earned or accrued during the 12-month period
following the first public issuance or filing with the United States Securities
and Exchange Commission (whichever first occurred) of the financial document
that contained such material

 

6



--------------------------------------------------------------------------------

 

noncompliance.

 

  [Notwithstanding any other provision of the Plan or any provision of this
Agreement, if the Company is required to prepare an accounting restatement, then
you shall forfeit any cash or Stock received in connection with this Award (or
an amount equal to the fair market value of such Stock on the date of delivery
if you no longer hold the shares of Stock) if pursuant to the terms of this
Agreement, the amount of the Award earned or the vesting in the Award was
explicitly based on the achievement of pre-established performance goals set
forth in this Agreement (including earnings, gains, or other criteria) that are
later determined, as a result of the accounting restatement, not to have been
achieved.] [Include if any performance goals are included in award]

 

Applicable Law

This Agreement will be interpreted and enforced under the laws of the State of
Maryland, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

 

The Plan

The text of the Plan is incorporated in this Agreement by reference.

 

  Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.

 

  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this Option. Any prior agreements, commitments or
negotiations concerning this grant are superseded; except that any written
employment, consulting, confidentiality, non-competition, non-solicitation
and/or severance agreement between you and any Applicable Entity shall supersede
this Agreement with respect to its subject matter.

 

Data Privacy

In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as your contact information, payroll information and any other
information that might be deemed appropriate by the Company to facilitate the
administration of the Plan.

 

  By accepting this grant, you give explicit consent to the Company to process
any such personal data.

 

Code Section 409A

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified deferred
compensation plans

 

7



--------------------------------------------------------------------------------

 

pursuant to Code Section 409A as a result of any provision of this Agreement,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Company. For purposes of this Award, a termination of Service
only occurs upon an event that would be a Separation from Service within the
meaning of Code Section 409A.

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

8